— Order, Supreme Court, New York County, entered September 11, 1978, modified, in the exercise of discretion, to reduce alimony pendente lite to $150 a week, and otherwise affirmed, without costs. The sum to which we have reduced alimony is the same set in this court’s interim order entered October 5, 1978. We note that there are issues raised in the affidavits submitted both at Special Term and on the interim motion which can find an informed resolution only after trial, which should be had as speedily as possible. By adhering to our interim position we do not intend in any way to influence the Trial Justice in fixing a permanent award, but we see no reason at this juncture to depart from our interim decision founded on basically the same proofs we have reviewed. (See Morrison v Morrison, 64 AD2d 597.) Let the case proceed to trial without delay. In this connection, we note that, while our October order was conditioned upon perfection for our November Term, this appeal was not argued until June 12. The Trial Calendar at Special *854Term is in a position to receive this case for trial in the early fall, and it should then be finally and fully disposed of without further delay. Concur— Markewich, Lupiano and Silverman, JJ.
Murphy, P. J., and Sullivan, J., dissent on the opinion of Blyn, J., at Special Term.